Name: Commission Regulation (EEC) No 473/87 of 16 February 1987 on the granting of differentiated refunds in connection with the standing invitation to tender issued in accordance with Regulation (EEC) No 3942/86
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 48/14 Official Journal of the European Communities 17. 2. 87 COMMISSION REGULATION (EEC) No 473/87 of 16 February 1987 on the granting of differentiated refunds in connection with the standing invita ­ tion to tender issued in accordance with Regulation (EEC) No 3942/86 whereas the detailed rules for awarding the tender are laid down in Regulation (EEC) No 3942/86 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Concil Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1454/86 (2), Having regard to Council Regulation (EEC) No 1650/86 of 26 May 1986 on the refunds and levies applicable to exports of olive oil (3), and in particular Article 5 thereof, Whereas pursuant to Commission Regulation (EEC) No 3942/86 of 23 December 1986 issuing a standing invita ­ tion to tender in order to determine refunds on exports of olive oil (4), an invitation to tender has been opened until 31 October 1987 ; whereas pursuant to Article 2 of the said Regulation the refund may, in the light in particular of special conditions applicable to imports in certain countries, be differentiated according to the country of destination ; Whereas in view of the special market conditions obtai ­ ning in the Soviet Union provision should be made for allowing a differentiated refund to be granted in the case of offers submitted in respect of that destination ; HAS ADOPTED THIS REGULATION : Article 1 Offers relating to the granting of a differentiated refund on exports to the Soviet Union of olive oil falling within subheading 15.07 A II put up in inmediate containers of a net capacity of five litres or less, may be submitted in response to the partial invitations to tender of February, March and April 1987 issued in connection with the stan ­ ding invitation to tender provided for in Regulation (EEC) No 3942/86. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 February 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1986, p. 3025/66. (2) OJ No L 133, 21 . 5 . 1986, p. 8 . (3) OJ No L 145, 30 . 5. 1986, p. 8 . (*) OJ No L 365, 24. 12. 1986, p. 30.